DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  “wherein long axes of the quantum rods are parallel to one another”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “wherein long axes of the quantum rods are parallel to a perpendicular axis of the light emitting layer”.  Appropriate correction is required.
Claims 8 and 16 are objected to because of the following informalities:  “a ratio [of] between a length of the shell and a diameter of the shell is greater than 2.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-18 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by CAO et al. (FP: CN106356465A, as stated in IDS and attached as foreign patent with this application), herein after CAO.
Regarding claim 1, CAO teaches, in FIG. 2 & 4, Paragraph [0026]-[0039], a quantum rod light emitting diode device, (Paragraphs [0024]‐[0039] of the specification, Figures 2, 4) comprising: a substrate (11), and a cathode (12), an electron functional layer (16), a light emitting layer (15), a hole functional layer (14 and 13 together form a hole functional layer), and an anode (17) sequentially stacked on the substrate; wherein the light emitting layer (15) comprises a plurality of quantum rods disposed therein, and the quantum rods are arranged in an orientation (The long axes of the quantum rods are all along the same direction and parallel to each other). 
Regarding claim 2, CAO teaches the quantum rod light emitting diode device as claimed in claim 1, wherein long axes of the quantum rods are oriented along a same direction (FIG. 2).
Regarding claim 3, CAO teaches the quantum rod light emitting diode device as claimed in claim 1, wherein long axes of the quantum rods are parallel to one another (FIG. 2).
Regarding claim 4, CAO teaches the quantum rod light emitting diode device as claimed in claim 1, wherein long axes of the quantum rods are parallel to a perpendicular axis of the light emitting layer (FIG. 2, Quantum rods 152 are parallel to perpendicular axis of the LED layer 15). 
Regarding claim 5, CAO teaches the quantum rod light emitting diode device as claimed in claim 1, wherein the electron functional layer comprises at least one of an 
Regarding claim 6, CAO teaches the quantum rod light emitting diode device as claimed in claim 1, wherein the electron functional layer comprises an organic material or an inorganic material (The material of the electron transport layer 16 is at least one of LiF, CsF, Cs2CO3, ZnO, and Alq3. NDN1-doped NET5, OXD-7, and aluminum, lithium, lanthanum, indium, scandium, magnesium, and the like can also be used. The doped inorganic oxide ZnO, TiO2, etc., the thickness of the electron transport layer 16 is 10-150 nm).
Regarding claim 7, CAO teaches the quantum rod light emitting diode device as claimed in claim 1, wherein the hole functional layer comprises at least one of a hole injection layer, a hole transport layer, and an electron barrier layer (14 and 13 together form a hole functional layer. 14 is hole transport layer and 13 is hole injection layer).
Regarding claim 8, CAO teaches the quantum rod light emitting diode device as claimed in claim 1, wherein each of the quantum rods comprises a shell and a core disposed in the shell, the shell is elongated-rod-shaped, and a ratio of a length of the shell and a diameter of the shell is greater than 2 (FIG. 2, the length in the perpendicular direction is more than twice in length than the diameter from the figure).
Regarding claim 9, CAO teaches the quantum rod light emitting diode device as claimed in claim 8, wherein the shell comprises zinc sulfide, cadmium sulfide, or zinc selenide, and the core comprises cadmium selenide, cadmium sulfide, zinc selenide, sulphur zinc selenide, indium phosphide, lead sulfide, or sulphur zinc indium copper (Paragraphs [0025], [0026], FIG. 2 discloses the housing includes CdSe, CdS, etc., The 
Regarding claim 10, CAO teaches the quantum rod light emitting diode device as claimed in claim 8, wherein each of the quantum rods comprises a transition region, the transition region is disposed between the core and the shell, and the transition region comprises cadmium selenide, zinc selenide, zinc sulfide, cadmium selenide, cadmium sulfide, or zinc sulfide (Paragraphs [0025], [0026], FIG. 2 discloses the housing includes CdSe, CdS, etc., The core includes CdSe, ZnS, etc.; the quantum rod also includes a region (ie, transition region) formed between the core and the shell).
Regarding claim 11, CAO teaches a quantum rod light emitting diode device, in FIG. 2 & 4, Paragraph [0026]-[0039], comprising: a substrate (11), and a cathode (12), an electron functional layer (16), a light emitting layer (15), a hole functional layer (14 and 13 together form a hole functional layer), and an anode (17) sequentially stacked on the substrate; wherein the light emitting layer comprises a plurality of quantum rods disposed therein (FIG. 2, multiple quantum rods are disposed in light emitting layer 15), and the quantum rods are arranged in an orientation (FIG.2); wherein long axes of the quantum rods are oriented along a same direction and parallel one another (The long axes of the quantum rods are all along the same direction and parallel to each other).
Regarding claim 12, CAO 
Regarding claim 13, CAO teaches the quantum rod light emitting diode device as claimed in claim 11, wherein the electron functional layer comprises at least one of an electron injection layer, an electron transport layer, and a hole barrier layer (16 is electron transport layer).
Regarding claim 14, CAO teaches the quantum rod light emitting diode device as claimed in claim 11, wherein the electron functional layer comprises an organic material or an inorganic material (The material of the electron transport layer 16 is at least one of LiF, CsF, Cs2CO3, ZnO, and Alq3. NDN1-doped NET5, OXD-7, and aluminum, lithium, lanthanum, indium, scandium, magnesium, and the like can also be used. The doped inorganic oxide ZnO, TiO2, etc., the thickness of the electron transport layer 16 is 10-150 nm).
Regarding claim 15, CAO teaches the quantum rod light emitting diode device as claimed in claim 11, wherein the hole functional layer comprises at least one of a hole injection layer, a hole transport layer, and an electron barrier layer (14 and 13 together form a hole functional layer. 14 is hole transport layer and 13 is hole injection layer).
Regarding claim 16, CAO teaches the quantum rod light emitting diode device as claimed in claim 11, wherein each of the quantum rods comprises a shell and a core disposed in the shell, the shell is elongated-rod-shaped, and a ratio of a length of the shell and a diameter of the shell is greater than 2 (FIG. 2, the length in the perpendicular direction is more than twice in length than the diameter from the figure). 
Regarding claim 17, CAO teaches the quantum rod light emitting diode device as claimed in claim 16, wherein the shell comprises zinc sulfide, cadmium sulfide, or zinc selenide, and the core comprises cadmium selenide, cadmium sulfide, zinc selenide, 
Regarding claim 18, CAO teaches the quantum rod light emitting diode device as claimed in claim 16, wherein each of the quantum rods comprises a transition region, the transition region is disposed between the core and the shell, and the transition region comprises cadmium selenide, zinc selenide, zinc sulfide, cadmium selenide, cadmium sulfide, or zinc sulfide (Paragraphs [0025], [0026], FIG. 2 discloses the housing includes CdSe, CdS, etc., The core includes CdSe, ZnS, etc.; the quantum rod also includes a region (ie, transition region) formed between the core and the shell).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828